UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4426


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAKING FISHER, a/k/a Shy,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00424-CCE-1)


Submitted:   January 28, 2016              Decided:   February 17, 2016


Before MOTZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant. Kyle David Pousson, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shaking Fisher pled guilty pursuant to a plea agreement to

Count 1 of his indictment, distributing cocaine base (“crack”),

and was sentenced to 120 months of imprisonment.                       On appeal,

counsel filed a brief pursuant to Anders v. California, 386 U.S.
738   (1967),    asserting    there    are    no   meritorious        grounds   for

appeal,    but   raising    the   following     issue:     whether          Fisher’s

sentence was reasonable.          Fisher was informed of his right to

file a pro se supplemental brief, but has failed to do so.                      For

the reasons that follow, we affirm.

      We review any criminal sentence for reasonableness under a

deferential      abuse-of-discretion         standard.         Gall    v.    United

States, 552 U.S. 38, 51 (2007); United States v. Rivera–Santana,

668 F.3d 95,   100-01    (4th   Cir.     2012).      The    district      court

properly     calculated     Fisher’s    advisory      Sentencing       Guidelines

range, discussed some of the 18 U.S.C. § 3553(a) (2012) factors,

and explained why it imposed a sentence below the Guidelines

range but above what Fisher had sought.                  Thus, we find that

Fisher’s sentence was procedurally and substantively reasonable.

See United States v. Carter, 564 F.3d 325, 328-29 (4th Cir.

2009).

      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                       We

therefore affirm Fisher’s conviction and sentence.                     This court

                                       2
requires that counsel inform Fisher, in writing, of the right to

petition    the   Supreme       Court    of       the   United      States     for   further

review.     If    Fisher      requests        that      a   petition      be    filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this    court       for     leave    to     withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Fisher.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court    and       argument        would      not   aid    the

decisional process.



                                                                                     AFFIRMED




                                              3